Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 24, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of the tat least three interior extension platforms are molded to include a female base of a two-part shim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by https://terrylove.com/forums/index.php?threads/i-screwed-up-tiled-my-floor-too-tight-for-the-closet-flange-to-sit-flush.54906/. (herein after Terry Love). The applicant is reminded that the predetermined shim geometry is not positively claimed therefore the prior art only need to be capable of performing the functions related to the predetermined shim geometry. Terry Love (see figure below) discloses an appliance  with a base wall  for securing the appliance to a support, the appliance comprising: the base wall surrounding, either partially or completely, a void, the base wall having an exterior surface and an opposed interior surface; a contact surface extending between ends of the exterior surface and the opposed interior surface of the base wall, the contact surface being configured to secure the appliance to the support; and at least three interior extension platforms extending from the opposed interior surface of the base wall into the void, the at least three interior extension platforms extending from the contact surface on a bottom plane, the at least three interior extension platforms containing geometry specifically molded the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight  to function with predetermined shim geometry, the at least three interior extension platforms located adjacent points on the base wall so that the at least three interior extension platforms define a stable, planar foundation for the appliance.  




[AltContent: textbox (at least three extension platforms)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (void)]
    PNG
    media_image1.png
    491
    889
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  https://terrylove.com/forums/index.php?threads/i-screwed-up-tiled-my-floor-too-tight-for-the-closet-flange-to-sit-flush.54906/. (hereinafter Terry Love) in view of Perrin 2015/0289649. Terry Love discloses all of the limitations of the claimed invention except for the adjustable two part shim and an appliance being a dishwasher, a cabinet or an air conditioner (as shown as conventional appliances see paragraph 0005, also showing it is conventional to use a shim for cabinets, etc. see page 1 of evidence patent GB2363978). Perrin teaches that it is known to have at least two-part shim (two pieces of 101 shown in figures 05A-05D) being adjustable and the female (104) base of a two part shim.



[AltContent: arrow][AltContent: arrow][AltContent: textbox (two piece shim)]
    PNG
    media_image2.png
    235
    332
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (female base)]
    PNG
    media_image3.png
    441
    495
    media_image3.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Terry Love to have included the female base (106, 104, 105) of a two part shim for leveling an appliance (such a dishwasher, cabinet or an air conditioner) as taught by Perrin for the purpose of providing a quick means of leveling the toilet/appliance when on an uneven surface.  

Response to Arguments
Applicant's arguments filed January 8, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that, Terry Love does not show predetermined shim geometry Claim 9 is rejected under 35 USC § 102 as being anticipated by Terry Love. Claim 9 includes the term "the at least three interior extension platforms containing geometry specifically molded to function with predetermined shim geometry". Terry Love does not show anything molded to function with predetermined shim geometry, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
In response to applicant's argument that Terry Love does not show predetermined shim geometry Claim 9 is rejected under 35 USC § 102 as being anticipated by Terry Love. Claim 9 includes the term "the at least three interior extension platforms containing geometry specifically molded to function with predetermined shim geometry". Terry Love does not show anything molded to function with predetermined shim geometry. In claim 9, the applicant is reminded that the predetermined shim geometry is not positively claimed therefore the prior art only need to be capable of performing the functions related to the predetermined shim geometry
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631